Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 15 and 16 objected to because of the following informalities: 
Claim 15 line 1, “The method of claim 15” should read “The method of claim 11”
Claim 16 line 1, “The method of claim 16” should read “The method of claim 11”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956). 
Regarding Claim 1, Chambers discloses a prosthetic heart valve device (Figure 5 #100), adapted for expansion and implantation into a heart chamber of a patient (abstract) for supplementation and/or replacement of native valve leaflet functionality (Paragraph [0028]), the device comprising:

a valve support (Figure 5#104) operationally connected to the collapsible and expandable stent, wherein the valve support extends radially upward into the interior of the outer section (see figure 5) and comprising an inflow end and an outflow end (Figure 5, inflow and outflow ends), the inflow end extending radially upward into the outer section, wherein a blood flow channel is defined between the inflow and outflow ends (Figure 5, inflow and outflow ends), and wherein the valve support is inverted entirely within the interior of the outer section (as can be seen in figure 5, the valve support is inverted entirely within outer section 102),
a plurality of prosthetic valve leaflets (Figure 6 #106) disposed within the blood flow channel defined by the valve support section, wherein prosthetic valve leaflets are configured to allow flow from the inflow end to the outflow end of the flow channel and prevent flow from the outflow end of the flow channel to the inflow end of the flow channel (Paragraph [0017] lines 1-4),
However chambers does not disclose wherein the inflow end of the valve support comprises a plurality of top-most stent cells that are bent radially inwardly over the blood flow channel.
Yohanan teaches a prosthetic heart valve wherein the inflow end of the valve support comprises a plurality of top-most stent cells that are bent radially inwardly (Figure 13 #302) over the blood flow channel.

Regarding Claim 2, Chambers discloses wherein the valve support is defined and formed by the collapsible and expandable stent (Paragraph [0031] lines 1-4).
Regarding Claim 3, Chambers discloses comprising transition cells that turn the outer section of the collapsible and expandable stent radially inwardly (Paragraph [0031] lines 1-4, the outer section is in the shape of a ball), the transition cells disposed between the outer section of the collapsible and expandable stent and the valve support  (Paragraph [0034], Figure 5 #108).
Regarding Claim 4, Chambers discloses the device of claim 2, further comprising transition cells that turn the outer section of the collapsible and expandable stent radially inwardly (Paragraph [0031] lines 1-4, the outer section is in the shape of a ball), the transition cells disposed between the outer section of the collapsible and expandable stent and the valve support (Paragraph [0034], Figure 5 #108).
Regarding Claim 5, Chambers discloses wherein the valve support and outer section of the valve support comprise a single unitary stent (Paragraph [0031] lines 1-4).
Regarding Claim 6, Chambers does not discloses wherein at least one of the plurality of stent cells comprises a recapture assist mechanism disposed or defined thereon.
Yohanan teaches wherein at least one of the plurality of stent cells comprises a recapture assist mechanism disposed or defined thereon (Figure 13 #324).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan to have at least one of the plurality of stent cells comprises a recapture assist mechanism disposed or defined thereon in order to be able to position, reposition or retrieve the valve (Paragraph [0078). 
5.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956) further in view of Alkhatib (U.S. Publication No. 20130331933). 
Regarding Claim 7, Chambers does not discloses wherein the recapture assist mechanism is configured to engage a wire to assist in one or more of the group consisting of: directional positioning during delivery of the device; recapture of the device during delivery; and resheathing of the device during delivery.
Alkhatib teaches collapsible/expandable prosthetic heart valves wherein the recapture assist mechanism (Figure 1#30) is configured to engage a wire to assist in one or more of the group consisting of: directional positioning during delivery of the device; recapture of the device during delivery; and resheathing of the device during delivery (Paragraph [0043]).

Regarding Claim 8, Chambers does not discloses wherein the wire comprises a push and/or pull wire.
Alkhatib teaches wherein the wire comprises a push and/or pull wire (Paragraph [0043] lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Alkhatib to have the wire comprise a push and/or pull wire in order to reposition or remove the device (Paragraph [0043]).
Regarding Claim 9, Chambers does not discloses wherein the recapture assist mechanism comprises an open paddle adapted to engage the wire.
Alkhatib teaches wherein the recapture assist mechanism comprises an open paddle (Figure 1 #30) adapted to engage the wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Alkhatib to have the recapture assist mechanism comprise an open paddle adapted to engage the wire in order to reposition or remove the device (Paragraph [0043]).
Regarding Claim 10, Chambers does not discloses wherein the recapture assist mechanism comprises a slot adapted to engage the wire.
Alkhatib teaches wherein the recapture assist mechanism comprises a slot (Figure 1 #30) adapted to engage the wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Alkhatib to have the recapture assist mechanism comprise a slot adapted to engage the wire. in order to reposition or remove the device (Paragraph [0043]).
6.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956) further in view of Chambers (U.S. Publication No. 20160242905) hereafter Chambers (20160242905).
Regarding Claim 11, Chambers discloses a method for delivery, recapturing and/or positioning the collapsible and expandable prosthetic heart valve device of claim 1 into a heart chamber of a patient (Paragraph [0011]), comprising: but does not disclose specifically providing a delivery catheter having a lumen therethrough; placing the delivery catheter within the patient such that a distal end of the delivery catheter and lumen are within the heart chamber and a proximal end of the delivery catheter and lumen are outside the patient's body; collapsing and loading the prosthetic heart valve device into a proximal end of the delivery catheter lumen and translating the prosthetic heart valve device distally; delivering the prosthetic heart valve device from the distal end of the delivery catheter lumen at least partially into the heart chamber; at least 
Chambers (20160242905) teaches device, systems and methods for cardiac treatment with a method for delivery comprising:
providing a delivery catheter (Figure 4A #60) having a lumen therethrough;
placing the delivery catheter within the patient such that a distal end of the delivery catheter and lumen are within the heart chamber and a proximal end of the delivery catheter and lumen are outside the patient's body (Figures 4C-4E);
collapsing and loading the prosthetic heart valve device into a proximal end of the delivery catheter lumen and translating the prosthetic heart valve device distally (Paragraph [0045] lines 6-8);
delivering the prosthetic heart valve device from the distal end of the delivery catheter lumen at least partially into the heart chamber (Paragraph [0046]);
at least partially expanding the prosthetic heart valve device within the heart chamber (Figure 4D); and
when properly positioned, implanting the prosthetic heart valve device within the chamber (Figure 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Chambers (20160242905) to follow the above mentioned method in order to deliver and positon the device within the heart (Paragraphs [0045]-[0047]).
Regarding Claim 14, Chambers as rejected above discloses wherein the heart chamber comprises the left atrium (Figure 6).
Regarding Claim 15, Chambers as rejected above discloses wherein the prosthetic heart valve device is implanted and adapted to supplement native mitral valve leaflet functionality (Paragraph [0028]).
Regarding Claim 16, Chambers as rejected above discloses wherein the prosthetic heart valve device is implanted and adapted to supplement and eventually fully replace the native mitral valve leaflet functionality (Paragraph [0049]).
Regarding Claim 17, Chambers as rejected above discloses wherein the delivery catheter is placed within the patient using the transseptal delivery access route (Paragraph [0012]).
Regarding Claim 18, Chambers as rejected above discloses wherein the delivery catheter is placed within the patient using one of the access routes in the group consisting of: transapical; transfemoral; transatrial (Paragraph [0012]).
7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al. (U.S. Publication No. 20190365538) in view of Yohanan et al. (U.S. Publication No. 20130150956) further in view of Chambers (U.S. Publication No. 20160242905) further in view of Alkhatib (U.S. Publication No. 20130331933).
Regarding Claim 12, Chambers discloses the method of claim 11 as rejected above but does not disclose further comprising providing at least one push and/or pull wire comprising a distal end that is operatively engaged with at least one of the recapture assist mechanism(s).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Chambers (20160242905) further in view of Alkhatib to have at least one push and/or pull wire comprising a distal end that is operatively engaged with at least one of the recapture assist mechanism(s) in order to facilitate the repositioning or removal of the device (Paragraph [0043]).
Regarding Claim 13, Chambers does not disclose further comprising manipulating at least one of the at least one push and/or pull wires to modify the position of at least the valve support during expansion, positioning, recapturing and/or implanting of the prosthetic heart valve device.
Alkhatib teaches manipulating at least one of the at least one push and/or pull wires to modify the position of at least the valve support during expansion, positioning, recapturing and/or implanting of the prosthetic heart valve device(Paragraph [0043] lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chambers in view of Yohanan further in view of Chambers (20160242905) further in view of Alkhatib to manipulate at least one of the at least one push and/or pull wires to modify the position of at least the valve support during expansion, positioning, recapturing and/or implanting of the 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774